Citation Nr: 1630153	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  13-27 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to service connection for an acquired psychiatric condition, to include cyclothymic, dysthymic, mood, adjustment, anxiety, bipolar, personality, or posttraumatic stress disorders.  

3.  Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea, or rapid eye movement sleep behavior disorder.  


REPRESENTATION

Appellant represented by:	Christopher L. Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1981 to December 1985 and February 1988 to June 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In November 2015, the Veteran testified at a Travel Board Hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

Although the RO indicated the claim stemmed only from an April 2010 rating decision, the Board notes that the RO received additional service treatment records in January 2010.  Applicable regulations provide that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (defining new and material evidence).  38 C.F.R. § 3.156(c).  Accordingly, the claim on appeal stems from that January 2010 rating decision.  38 C.F.R. § 3.156(c).  

Although the issue on appeal was characterized by the RO as entitlement to service connection for cyclothymia and dysthymic disorder, in light of the Veteran's assertions and the evidence of record, the Board has recharacterized the issue more broadly.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  
In January 2016 and March 2016, subsequent to the RO's July 2013 statement of the case (SOC), the Veteran submitted an additional lay statement in support of his claim, and private treatment records.  The Veteran's representative also submitted a waiver of each submission, allowing the Board's initial review of this new evidence.  38 C.F.R. § 20.1304.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  There are additional VA treatment records in Virtual VA, and the RO reviewed some of these in the July 2013 SOC.  To the extent that the remaining VA treatment records are relevant to the claims on appeal, this decision grants service connection for depression and remands the remaining claims for further development, and the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider the evidence submitted since the July 2013 SOC.  See 38 C.F.R. § 20.1304.  All other documents in Virtual VA are duplicative of those in VBMS.  

The issues of entitlement to service connection for an acquired psychiatric condition and a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDING OF FACT

The Veteran's currently has depression and the collective evidence, including a medical opinion addressing that disorder's etiology, supports a finding that this disability was as likely as not incurred during his active service.


CONCLUSION OF LAW

The criteria for service connection for depression are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).   
REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159 and 3.326(a).  In light of the favorable decision on the Veteran's claim of service connection for depression, the Board finds that all notification and development action needed to fairly adjudicate this appeal have been accomplished.

Merits of the Claim

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, in order to prove service connection, there must be competent, credible evidence of a current disability, in-service incurrence or aggravation of an injury or disease, and a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In this case, Dr. JIR's January 2016 examination report made a diagnosis for major depressive disorder.  The VA treatment records similarly show a prescription regimen of amitriptyline to treat depression.  Thus, the current disability requirement is satisfied.  

The Veteran's lay statements have reported symptoms of depression since 1985, while he was still in service and deployed to Turkey.  For example, his May 2009 claim for depression listed the onset of his disability as June 1985.  With his May 2009 claim, he submitted private treatment records from the Helen Ross McNabb Center, showing March 1998 treatment for depression dating back to 1985.  Statements made for the purpose of seeking medical treatment are especially trustworthy since the declarant has a strong motive to give as accurate a history as possible to in turn receive the best or most appropriate medical care.  See White v. Illinois, 502 U.S. 346, 356, 112 S. Ct. 736 (1992); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  

Normally, statements made to health care professionals during the course of treatment are more probative than statements made in furtherance of an appeal for compensation benefits.  See Pond v. West, 12 Vet. App. 341, 345-46 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  However, in this case, the lay statements made in furtherance of the Veteran's claim are consistent with the statements he made to a healthcare professional in March 1998, well before his May 2009 claim.  Similarly, the Veteran's sister reported that she noted the change in her brother's demeanor during a visit in December 1984.  This consistency between the Veteran's lay statements and the other medical and lay evidence of record further lends credibility to the Veteran's lay statements, and thus probative weight to their evidentiary value.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995)

The Veteran's November 2015 testimony further asserted continued depression since that time.  Additionally, Dr. SJP's December 2015 statement offered a favorable medical nexus opinion, citing that the Veteran's depression began in 1985 while still in active service.  Dr. SJP supported this opinion by noting the continuity of psychiatric care from the 1980s with private providers through the more recent treatment in the VA Healthcare system.  As discussed above, that opinion is consistent with the lay statements by the Veteran and his sister, as well as the March 1998 private treatment records from the Helen Ross McNabb Center.  Thus, the medical nexus requirement is satisfied by Dr. SJP's December 2015 statement.  

Therefore, the claim for service connection for depression is granted.


ORDER

Service connection for depression is granted.
REMAND

Regarding the Veteran's other psychiatric diagnoses, the Board notes that at the November 2015 Travel Board Hearing, he raised the argument that he has posttraumatic stress disorder (PTSD) related to military sexual trauma.  Remand is initially required to provide the Veteran with notice as to the alternate forms of evidence accepted to corroborate his account of this stressor.  

Additionally, the Veteran has submitted a statement from a private mental health professional, Dr. SJP, recounting treatment since 1988.  This statement also referenced treatment by other private psychiatric facilities.  Yet the majority of these treatment records have not been associated with the Veteran's electronic claims file.  Therefore, remand is also required to allow the AOJ the opportunity to assist the Veteran in obtaining those treatment records.  While on remand, the AOJ should also obtain any outstanding VA treatment records.  

Finally, the Veteran has not yet had a VA examination.  The VA and private treatment records include several varying diagnoses.  Moreover, Dr. JIR has related PTSD to the Veteran's fear of terrorism while deployed to Turkey.  However, 38 C.F.R. § 3.304(f)(3) requires such an opinion come from a VA Psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  Nevertheless, this opinion triggers a VA examination.  

With regard to the Veteran's claim of entitlement to service connection for sleep apnea, the private treatment records show diagnosis for sleep apnea based on a July 2008 sleep study.  The Veteran's lay statements have asserted that his snoring, daytime tiredness, and sleep apnea began in-service due to his military occupational specialty's requirement for shift work.  He has similarly submitted lay statements from his siblings and parents regarding the in-service onset for symptoms of erratic sleep patterns.  Remand is required to afford the Veteran with a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter in connection with his claim for service connection for PTSD based, in part, on an alleged in-service personal assault.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and (3) inform him about the information and evidence that he is expected to provide.  

Specifically, this letter should be compliant with 38 C.F.R. § 3.304(f)(5), advising the Veteran of specific examples of alternative forms of evidence to corroborate his account of an in-service assault and that behavioral changes may constitute credible supporting evidence of the stressor.  This letter should also include a VA Form 21-0781a (Statement in Support of Claim for PTSD Secondary to Personal Assault).  

2.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  The AOJ should specifically request the Veteran's authorization to release all of Dr. SJP's treatment records, and the 1992 treatment records from the Southern Hill Hospital.  

Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  

3.  Request any outstanding records from the Tennessee Valley Healthcare System for treatment since December 2015.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and his representative.  

4.  Attempt to obtain additional information from the Veteran concerning the specific circumstances of his alleged service stressors, to include the personal assault as testified to at the November 2015 Board hearing.  This additional information should include, as best as the Veteran can provide, specific dates and locations.  The Veteran should attempt to provide some independently verifiable information.  

5.  Make all attempts to verify the Veteran's reported stressors.  His statements, as well as any other stressor statements previously offered, should be discussed in a report to be forwarded to the Joint Services Records Research Center, the National Personnel Records Center, or any other relevant department.  

This search should also use any specific information submitted by the Veteran in response to the above request for more details regarding in-service military sexual trauma.  All efforts to document the claimed stressors should be documented in the claims folder.  If unable to sufficiently corroborate the claimed stressors, a formal finding should be completed.

6.  After completing the foregoing development, and regardless of if any stressor is verified, schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine the nature and etiology of any current psychiatric disorders.  The claims folder should be made available for review by the examiner.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner is requested to identify all current psychiatric disorders.  If PTSD, cyclothymic disorder, dysthymic disorder, mood disorder, adjustment disorder, anxiety disorder, bipolar disorder, or personality disorder is not diagnosed, then the examiner must provide a supporting explanation and address the prior diagnoses of record.  

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that the disorder began during service or is otherwise related thereto.  In rendering this opinion, the examiner should comment on the Veteran's diagnoses for cyclothymic disorder, dysthymic disorder, mood disorder, adjustment disorder, anxiety disorder, bipolar disorder, and personality disorder in VA and private treatment records.  The examiner should further comment on the service treatment records, including the psychiatric clinical records, as well as the statements in support of the Veteran's claim filed by his siblings and parents.  

It should be noted that lay persons such as the Veteran, his siblings, and his parents are competent to attest to matters of which they have first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events, OR any personal assault or fear of terrorism that the examiner determines to have occurred in service may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  If there is a verified stressor, OR if the examiner determines that a personal assault or fear of terrorism occurred in service, the examiner must determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner must then comment upon the link between the current symptomatology and any verified in-service stressor, including personal assault or fear of terrorism if conceded.

Regarding the personal assault, the examiner must elicit from the Veteran a detailed history of the alleged in-service events, and review the Veteran's post-service medical and psychiatric history.  Based on the review of the claims file and the results of the examination, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that the Veteran exhibited symptoms and behaviors consistent with behavioral changes expected to follow from the claimed personal assault; and if so, whether any of his current psychiatric diagnoses, to include PTSD, cyclothymic disorder, dysthymic disorder, mood disorder, adjustment disorder, anxiety disorder, bipolar disorder, or personality disorder, are related to the alleged incident(s).  In this regard, the examiner should review the Veteran's service treatment records, including any sexually transmitted disease testing, and service personnel records, including any performance evaluations.  

In offering these opinions, the examiner should note the Veteran's November 2015 testimony reporting military sexual trauma as well as fear of terrorism.  The examiner should also discuss the Veteran's January 2013 report of military sexual trauma to the Murfreesboro VAMC, the service treatment records including psychiatric clinical records, and the service personnel records including the June 1985 Article 15.  The examiner should further note the statements in support of the Veteran's claim filed by his siblings and parents.  

7. After completing the foregoing development, schedule the Veteran for a VA examination to determine the nature and etiology of any current sleep disorders.  The claims folder should be made available for review by the examiner.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must state whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that the Veteran's sleep disorder had its onset during service or is otherwise related to his service.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

In providing the opinion, the examiner must address the following: 1) the July 2008 treatment records from the Sleep Centers of Middle Tennessee showing snoring, insomnia, inadequate sleep hygiene, and REM sleep behavior disorder; 2) the July 2008 sleep study from the Sleep Centers of Middle Tennessee showing obstructive sleep apnea; and 3) statements in support of the Veteran's claim filed by his siblings and parents regarding shift work and erratic sleep patterns.  

It should be noted that lay persons such as the Veteran, his siblings, and his parents are competent to attest to matters of which they have first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

8.  When the development has been completed, review the case on the basis of the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


